DETAILED ACTION
	This Office action is responsive to the following communication received:
 01/14/2022 – Terminal Disclaimer; 
01/18/2022 – Amendment; and 
02/08/2022 – Terminal Disclaimer.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 01/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPNs 8876629 and 10940617 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 02/08/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date the expiration date of the full statutory term of any patent granted on pending reference United States Application Serial Number 17186601 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
     EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Randy Chang (Reg. No. 57,939) on February 08, 2022.
The application has been amended as follows: 
	IN THE CLAIMS:

As to claim 10 – line 10, after “portion” (second occurrence), the phrase --; said rear surface directly facing said hollow interior-- has been INSERTED; 
As to claim 17 – line 4, after “skirt”, the phrase --, and forming a shell portion with a hollow interior-- has been INSERTED; 
As to claim 17 – line 10, after “portion” (second occurrence), the phrase --; said rear surface directly facing said hollow interior-- has been INSERTED.

      Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-10, 12-17 and 19-20 are allowable over the prior art references in view of the timely-submitted and properly-filed terminal disclaimers, received 01/14/2022 and 02/08/2022.  
In addition, during an interview with applicant’s attorney on 02/08/2022, and in response to the applicant’s REMARKS received 01/18/2022, it was noted that while there may be some distinctions between the claimed “Characteristic Time Slope” and the usually-referred to “Characteristic Time”, the claims would require further clarification as to the arrangement of the overall striking face, which includes a backing portion having a frontal surface and a rear surface, as the Characteristic Time Slope is in fact related to the characteristics of the striking face.  Here, it was discussed and agreed to amend independent claims 10 and 17 to further clarify that the golf club head includes a body connected to an aft portion of said striking face further comprising a crown, a sole, and a skirt, and forming a shell portion with a hollow interior and further to amend claims 10 and 17 to stipulate that the club head is arranged with said rear surface directly facing said hollow interior.  Support for the proposed language is provided in the original disclosure in at least FIGS. 12-15 and paragraphs [0105, 0106 and 0107] of the specification.  These features highlighted during the interview are neither shown, suggested nor . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                     Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711


/SEBASTIANO PASSANITI/
Primary Examiner, Art Unit 3711